 



CLOSING PAYMENT ESCROW AGREEMENT

 

CLOSING PAYMENT ESCROW AGREEMENT, dated as of April 10th, 2013 (“Agreement”) by
and among Selway Capital Acquisition Corporation, a Delaware corporation
(“Selway”), Healthcare Corporation of America, a New Jersey corporation (the
“Company”), Gary Sekulski as representative of the common stockholders of the
Company (the “Stockholders’ Representative”), Edmundo Gonzalez as representative
of Selway (“Buyer’s Representative”), and American Stock Transfer & Trust
Company, LLC, as escrow agent (the “Escrow Agent”).

 

WHEREAS, Selway and the Company are parties to that certain Agreement and Plan
of Merger, dated January 25, 2013 (the “Merger Agreement”) by and among Selway,
Selway Merger Sub, Inc., a New Jersey corporation (“Merger Sub”), the Company,
Prescription Corporation of America, a New Jersey Corporation, the Stockholders’
Representative, and Buyer’s Representative, pursuant to which Merger Sub will
merge with and into the Company, with the Company being the surviving
corporation following such merger and, as such, a wholly-owned subsidiary of
Selway; and

 

WHEREAS, in accordance with the terms of the Merger Agreement, Selway, the
Company, and the Stockholders’ Representative have agreed to deposit 10% of the
Closing Payment (as defined in the Merger Agreement) paid by Selway to the
common stockholders of the Company (the “Stockholders”) in connection with the
transactions contemplated by the Merger Agreement, consisting of (i) promissory
notes with an aggregate principal amount of $750,000 as set forth on Exhibit A
hereto (the “Escrow Notes”) and (ii) 520,000 shares of common stock of Selway
(the “Escrow Shares” and, together with the Escrow Notes, the “Escrow
Securities”) in the form of certificates in the names of the Stockholders and in
the amounts as set forth on Exhibit A hereto, into escrow to be released
following the twelve month period starting as of the date hereof (the “Escrow
Period”); and

 

WHEREAS, the Company, Selway, and the Stockholders’ Representative desire that
the Escrow Agent accept the Escrow Securities, in escrow, to be held and
disbursed as hereinafter provided.

 

NOW, THEREFORE, IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company, Selway, Buyer’s Representative and
the Stockholders’ Representative hereby appoint the Escrow Agent to act in
accordance with and subject to the terms of this Agreement and the Escrow Agent
hereby accepts such appointment and agrees to act in accordance with and subject
to such terms.

 

2. Deposit of Escrow Securities.

 

2.1 The Escrow Fund. In connection with the execution hereof, Selway shall
deliver to the Escrow Agent notes representing the Escrow Notes and certificates
representing the Escrow Shares, which together shall constitute the escrow fund
(the “Escrow Fund”) to be held and disbursed subject to the terms and conditions
of this Agreement. During the Escrow Period and for as long as any Escrow
Securities remain in the Escrow Fund, Selway will deliver any dividends,
interest payments, or distributions of any kind made in respect of the Escrow
Securities promptly to the Escrow Agent, together with instructions indicating
how any such amounts shall be allocated among the Stockholders, and the Escrow
Agent will add any such amounts to the Escrow Fund.

 

 

 

 

2.2 Voting. The Stockholders shall be entitled to vote the Escrow Shares on any
matters to come before the stockholders of Buyer, with each Stockholder being
entitled to direct the voting of the Escrow Shares allocated to such
Stockholder.

 

2.3 Transferability. During the Escrow Period, no Escrow Securities or any
beneficial interest therein may be pledged, sold, assigned, or transferred,
including by operation of law, by any Stockholder or be taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such Stockholder, prior to delivery to such Stockholder of his, her, or its pro
rata portion of the Escrow Fund by the Escrow Agent as provided herein, except
(i) by gift to a member of the immediate family of the Stockholder or, if the
Stockholder is an entity, the Stockholder’s officers or directors, or to a trust
or other entity, the beneficiary of which is such Stockholder or, if the
Stockholder is an entity, one of its officers, directors (or a member of their
respective immediate families), (ii) by virtue of the laws of descent and
distribution upon death of any Stockholder, or (iii) pursuant to a qualified
domestic relations order (such transferees, the “Permitted Transferees”);
provided, however, that such permissive transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement.

 

3. Indemnification by Stockholders. The Stockholders have agreed in Article XI
of the Merger Agreement to indemnify and hold harmless Selway from and against
Adverse Consequences (as defined in Section 11.2 of the Merger Agreement) up to
the amount of the Escrow Fund. The Escrow Fund shall be security for such
indemnity obligations of the Stockholders, subject to the limitations, and in
the manner provided, in this Escrow Agreement and the Merger Agreement.

 

4. Disbursement of the Escrow Securities.

 

4.1 Disbursement Upon Claim of Adverse Consequences.

 

(a) The Escrow Agent shall hold the Escrow Securities until the earlier of the
expiration of the Escrow Period or the receipt of a written notice executed by
the Chief Executive Officer or Chief Financial Officer of Selway (an
“Indemnification Notice”) to the Stockholders’ Representative and to the Escrow
Agent. Such Indemnification Notice shall contain the amount of Adverse
Consequences for which Selway is seeking indemnification and shall set forth the
reasons therefore in reasonable detail. Upon receipt of an Indemnification
Notice, the Escrow Agent shall retain in the Escrow Fund such number or amount
of Escrow Securities (at an assumed value of $10.00 per Escrow Share and at the
face value per Escrow Note, but pro rata based on the relative aggregate values
of the Escrow Securities) until the resolution of such claim. The Escrow Agent
shall, upon receipt of a Representatives’ Certificate (as defined below),
disburse the Escrow Securities in accordance with Section 4.1(b) below.

 

(b) Unless the Stockholders’ Representative shall notify Selway and the Escrow
Agent in writing within thirty (30) days after receipt of an Indemnification
Notice that the Stockholders’ Representative objects to any claim for
indemnification set forth therein, which notice shall include a reasonable
explanation of the basis of such objection, then such indemnification claim
shall be deemed to be accepted by the Stockholders’ Representative, and the
parties shall issue to the Escrow Agent a certificate (a “Representatives’
Certificate”) executed by the Buyer’s Representative and the Stockholders’
Representative indicating what number or amount of Escrow Securities are to be
released to Selway for cancellation. If the Stockholders’ Representative shall
timely notify Selway and the Escrow Agent in writing that it objects to any
claim for indemnification made in such an Indemnification Notice, Selway shall
have fifteen (15) days from receipt of such notice to respond with a written
statement to such objection. If after thirty (30) days following receipt of
Selway’s written statement, there remains a dispute as to any indemnification
claims set forth in the Indemnification Notice, the Stockholders’ Representative
and Buyer’s Representative shall attempt in good faith for sixty (60) days to
agree upon the rights of the respective parties with respect to each of such
claims. If the Stockholders’ Representative and Buyer’s Representative should so
agree, a memorandum setting forth such agreement shall be prepared and signed by
both parties. Based upon the memorandum, the parties shall issue to the Escrow
Agent a Representatives’ Certificate indicating what number or amount of Escrow
Securities are to be released to Selway for cancellation. The Escrow Agent shall
be entitled to rely on any Representatives’ Certificate and disburse Escrow
Securities from the Escrow Fund in accordance with the terms thereof.

 

2

 

 

(c) If the Stockholders’ Representative and the Buyer’s Representative cannot
resolve a dispute during the sixty-day period (or such longer period as the
parties may agree to in writing), then such dispute shall be submitted (and
either party may submit such dispute) for arbitration in accordance with Article
XII of the Merger Agreement.

 

4.2 Disbursement Following Escrow Period. Subject to Section 4.1, within five
(5) business days following the later of expiration of the Escrow Period or the
final determination with respect to any claim of Adverse Consequences (the
“Release Date”), the Escrow Agent, after releasing the amounts of Escrow
Securities, if any, pursuant to Section 4.1 to Selway for cancellation, will
release the Escrow Securities remaining in the Escrow Fund to the Stockholders.

 

4.3 Selway Covenants. Selway hereby covenants and agrees to (i) cause its
officers to act in good faith regarding the release of the Escrow Securities
pursuant to Sections 4.1 and 4.2, and (ii) to promptly release the Escrow
Securities after the end of the Escrow Period or the delivery of a
Representatives’ Certificate to the Escrow Agent pursuant to Section 4.1.

 

4.4 Fractional Shares. No fractional shares shall be released and delivered from
the Escrow Fund to the Stockholders and all fractional shares shall be rounded
to the nearest whole share.

 

4.5 Duties. The Escrow Agent shall have no further duties hereunder after the
disbursement or destruction of the Escrow Securities in accordance with this
Section 4.

 

3

 

  

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
Selway from and against any expenses, including counsel fees and disbursements,
or loss suffered by the Escrow Agent in connection with any action, suit or
other proceeding involving any claim which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Escrow Agent
hereunder, or the Escrow Securities held by it hereunder, other than expenses or
losses arising from the gross negligence or willful misconduct of the Escrow
Agent. Promptly after the receipt by the Escrow Agent of notice of any demand or
claim or the commencement of any action, suit or proceeding, the Escrow Agent
shall notify the other parties hereto in writing. In the event of the receipt of
such notice, the Escrow Agent, in its sole discretion, may commence an action in
the nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Securities or it may deposit the Escrow Securities
with the clerk of any appropriate court or it may retain the Escrow Securities
pending receipt of a final, non-appealable order of a court having jurisdiction
over all of the parties hereto directing to whom and under what circumstances
the Escrow Securities are to be disbursed and delivered. The provisions of this
Section 5.2 shall survive in the event the Escrow Agent resigns or is discharged
pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from Selway for all services rendered by it hereunder, as set forth on Exhibit B
hereto. The Escrow Agent shall also be entitled to reimbursement from Selway for
all expenses paid or incurred by it in the administration of its duties
hereunder including, but not limited to, all counsel, advisors’ and agents’ fees
and disbursements and all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, Selway,
the Company, Buyer’s Representative and the Stockholders’ Representative shall
deliver or cause to be delivered to the Escrow Agent such further documents and
instruments and shall do or cause to be done such further acts as the Escrow
Agent shall reasonably request to carry out more effectively the provisions and
purposes of this Agreement, to evidence compliance herewith or to assure itself
that it is protected in acting hereunder.

 

4

 

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by Selway and
approved by the Stockholders’ Representative. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it deems appropriate.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the Selway and approved by the Stockholders’ Representative; provided,
however, that such resignation shall become effective only upon acceptance of
appointment by a successor escrow agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to any choice-of-law provisions thereof that would
compel the application of the substantive laws of any other jurisdiction (other
than sections 5-1401 and 5-1402 of the New York General Obligations law, which
shall apply to this Agreement). Each of the parties hereby agrees that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall be brought and enforced in the courts of the State of New
York or the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

6.2 Amendment. This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto.

 

6.3 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.5 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two business days after the
date of mailing, as follows:

 

5

 

 

If to the Company or the Stockholders’ Representative, to:

 

Healthcare Corporation of America
66 Ford Road - Suite 230
Denville, NJ 07834
Attention: Chief Executive Officer
Telecopy: (973) 983-6304

 

if to Selway or the Buyer’s Representative, to:

 

Selway Capital Acquisition Corporation
900 Third Avenue, 19th Fl.
New York, NY 10022
Attention: Chief Executive Officer
Telecopy: (212) 308-6623

 

and if to the Escrow Agent, to:

 

American Stock Transfer & Trust Company, LLC
59 Maiden Lane
New York, New York 10038
Attn: Compliance Department

 

A copy of any notice sent hereunder shall be sent to (but which shall not
constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Mitchell S. Nussbaum, Esq.

Fax: (212) 504-3013

 

and:

 

Zysman Aharoni Gayer and

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109
Attn: Edwin L. Miller Jr.
Fax : (617) 338-2880

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

[Remainder of page intentionally left blank; signature pages follow]

 

6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  SELWAY CAPITAL ACQUISITION CORPORATION       By: /s/ Edmundo Gonzalez   Name: 
Edmundo Gonzalez   Title: Chief Financial Officer

 

[Signature pages to Closing Payment Escrow Agreement]

 

 

 

 

  HEALTHCARE CORPORATION OF AMERICA       By: /s/ Gary Sekulski   Name: Gary
Sekulski   Title: Chief Executive Officer

 

[Signature pages to Closing Payment Escrow Agreement]

 

 

 

 

  AMERICAN STOCK TRANSFER
& TRUST COMPANY, LLC, as escrow agent       By: /s/ Michael Nespoli   Name:
Michael A. Nespoli   Title: Senior Vice President

 

[Signature pages to Closing Payment Escrow Agreement]

 

 

 

 

  Stockholders’ Representative:       /s/ Gary Sekulski   Gary Sekulski

 

[Signature pages to Closing Payment Escrow Agreement]

 

 

 

 

  Buyer’s Representative:       /s/ Edmundo Gonzalez   Edmundo Gonzalez

  

[Signature pages to Closing Payment Escrow Agreement]

 

 

